Name: Commission Regulation (EEC) No 2824/79 of 13 December 1979 amending Regulation (EEC) No 2568/79 on the sale at a price fixed in advance of boned beef and veal held by the Irish intervention agency and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12. 79 Official Journal of the European Communities No L 320/39 COMMISSION REGULATION (EEC) No 2824/79 of 13 December 1979 amending Regulation (EEC) No 2568/79 on the sale at a price fixed in advance of boned beef and veal held by the Irish intervention agency and intended for export Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2568/79 (3 ) put up for sale at a price fixed in advance 8 000 tonnes of boned beef held by the Irish interven ­ tion agency and intended for export ; whereas it seem necessary to adjust the prices of these products to take into account the recent developments of the world market price ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2568/79 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 18 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 24 . {2 ) OJ No L 61 , 5 . 3 . 1977, p . 1 . 3 ) OJ No L 294, 21 . 11 . 1979, p . 14 . No L 320/40 15 . 12. 79Official Journal of the European Communities ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG Prix de vente exprimÃ ©s en Ã cus par tonne (')  Verkaufspreise, ausgedrÃ ¼ckt in ECU/ Tonne (*)  Prezzi di vendita espressi in ECU per tonnellata (')  Verkoopprijzen , uitge ­ drukt in Ecu per ton ( ] )  Selling prices, expressed in ECU per tonne (&gt;)  Salgspriser i ECU/ton (') IRELAND Steers 1, 2 and Heifers 2 Fillets 6 000 Striploins 3 000 Insides 2 570 Outsides 2 420 Knuckles 2 420 Rumps 2 520 Cube rolls 2910 Forequarters (excluding cube rolls) 1 338 Plates and flanks 1 092 Briskets 1 092 Shins and shanks 1 115 (*) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Ces prix s entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. (') Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n. 2173/79. (!) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. f 1 ) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF) nr. 2173/79.